DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to the terminal disclaimer and amendments, the double patenting and 35 USC 112 rejections have been withdrawn.  Regarding the prior art, applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. The applicant argues that Lee does not teach the resin being returned to the main feed vat for use in a subsequent build cycle.  However, as shown in the figures, the system shows return pipes to the main feed vat that is necessarily or obviously supplied in subsequent build cycles.  An addition of the Yamamoto reference, as discussed below and necessitated by amendments, clarifies this portion of the claims and renders them obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10 and 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0050389 A1) in view of Yamamoto et al. (US 5248249)
As to claim 1, Lee teaches a resin container (260 in Fig 2) and a vat (30) associated with a 3D printer (abstract) that includes transferring the resin from the main container to the vat, performing a 3D printing process, returning the resin from the vat to the main container and repeating the cycle in paragraphs 0008-0012 and 0031-0036.  Though one of ordinary skill in the art would expect that the resin be reused from the main feed tank based upon the design of the system in the Figures of Lee, Yamamoto teaches reusing the same resin for subsequent build cycles in cols. 3 and 4 et seq. to keep the level of resin high and reduce waste.  Therefore, it would have been obvious at the time of filing that the leftover resin of Lee be reused as taught by Yamamoto to replenish the resin and reduce waste.
As to claims 2-4 and 6, the resin is replenished by “fresh” resin to maintain viscosity, for example in Lee paragraphs 0005 and 0031-0036 and the height of the resin is measured in paragraph 0012.
As to claims 5 and 7, the resin is filtered and heated in a transfer tank or area (Lee 230/240 in Fig.2) as broadly claimed before it is returned to the main feed tank or container in Lee paragraphs 0031-0042.
As to claims 9-10 and 14, the system as claimed is shown in Lee Figs 2-3, for example, as discussed above relative to the method.

Claims 8, 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yamamoto in view of Landa et al. (US 6776099 B1).
Lee and Yamamoto are discussed above, and includes the limitations of claims 8, 11-13 and 15-18, including the claimed configuration of pipes and valves as shown in Figures 2/3 and a maintenance tank or filter/heating area, but does not include a plurality of vats connected to the main resin container or tank that has their own fluid manifolds.  Lee does include that the main container may have a plurality of inlets and outlets as needed in paragraph 0026.  Landa et al. teaches an industrial printing assembly where printing material is supplied to a plurality of vats in order to operate a plurality of printers at once in column 2 lines 42-67 so that individual cartridges do not have to be changed and down time is reduced in a multi-printer facility in column 1 et seq.  Therefore, it would have been obvious at the time of filing to modify Lee and Yamamoto to include the main container having a plurality of vats and associated return lines as taught by Landa et al. in order to operate a plurality of printers without changing individual cartridges and down time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715